Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11019195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claim 1 of the U.S. Patent No. 11019195 B2 and claim 1 of the Pending application (Please see the Table below):
US Patent NO 11019195 B2  
Pending application 17313194 
Reasoning
1. A method of sharing data between a sending mobile device and a receiving mobile device, the method comprising performing, by the sending mobile device: storing, in a memory of the sending mobile device, a data item; receiving, at a user interface of the sending mobile device, user input indicating a sharing session; transmitting, via a first wireless protocol of the sending mobile device, an advertisement signal that includes a first authentication tag of the sending mobile device; receiving, via the first wireless protocol from the receiving mobile device, a second authentication tag of the receiving mobile device; authenticating the receiving mobile device using the second authentication tag; communicating, using the first wireless protocol, one or more ranging settings with the receiving mobile device for a ranging operation to be performed using a second wireless protocol; transmitting, using the second wireless protocol, a first set of one or more pulses in a ranging request message to the receiving mobile device in accordance with the one or more ranging settings, wherein the second wireless protocol uses a pulse width that is less than a pulse width used by the first wireless protocol; receiving, using the second wireless protocol, a second set of one or more pulses in one or more ranging response messages from the receiving mobile device; determining distance information corresponding to one or more transmission times of the first set of one or more pulses and one or more reception times of the second set of one or more pulses; receiving, via the user interface, a selection of the receiving mobile device to share the data item, the selection made in accordance with the distance information; and transmitting the data item in response to the selection of the receiving mobile device.
2. The method of claim 1, wherein the receiving mobile device uses the first authentication tag to authenticate the sending mobile device.
3. The method of claim 1, wherein the selection of the receiving mobile device is determined based on an orientation of the sending mobile device and the receiving mobile device as determined using the distance information.
4. The method of claim 1, further comprising: displaying, on a screen of the sending mobile device, an icon corresponding to the receiving mobile device, wherein the icon is displayed at a location on the screen based on the distance information, wherein the selection of the receiving mobile device is received at the icon on the screen.
5. The method of claim 4, wherein the icon is displayed at the location on the screen based on the distance information by: comparing a distance of the distance information to a threshold; and displaying the icon when the distance is less than the threshold.
6. The method of claim 4, wherein the icon is displayed at the location on the screen based on the distance information by: determining a physical position of the receiving mobile device relative to the sending mobile device using the distance information; and selecting the location from a set of locations based on the physical position.
7. The method of claim 6, wherein the physical position includes a distance, and wherein the location is a position in a list of a plurality of mobile devices, each of which has an associated distance.
8. The method of claim 6, wherein the location corresponds to a two-dimensional coordinate on the screen.
9. The method of claim 1, wherein the first wireless protocol is Bluetooth low energy, wherein the second wireless protocol is ultra-wide band (UWB), and wherein the data item is transmitted using Wi-Fi.
10. A mobile device, comprising: wireless circuitry configured to send and receive information; a memory; and a processor coupled to the wireless circuitry and the memory, the processor configured to: store, in the memory of the mobile device, a data item; receive, at a user interface of the mobile device, user input indicating a sharing session; transmit, via a first wireless protocol of the wireless circuitry, an advertisement signal that includes a first authentication tag of the mobile device; receive, via the first wireless protocol from a second mobile device, a second authentication tag of the second mobile device; authenticate the second mobile device using the second authentication tag; communicate, using the first wireless protocol, one or more ranging settings with the second mobile device for a ranging operation to be performed using a second wireless protocol of the wireless circuitry; transmit, using the second wireless protocol of the wireless circuitry, a first set of one or more pulses in a ranging request message to the second mobile device in accordance with the one or more ranging settings, wherein the second wireless protocol uses a pulse width that is less than a pulse width used by the first wireless protocol; receive, using the second wireless protocol, a second set of one or more pulses in one or more ranging response messages from the second mobile device; determine distance information corresponding to one or more transmission times of the first set of one or more pulses and one or more reception times of the second set of one or more pulses; receive, via the user interface, a selection of the second mobile device to share the data item, the selection made in accordance with the distance information; and transmit the data item in response to the selection of the second mobile device.
11. The mobile device of claim 10, wherein the processor is further configured to determine the selection of the second mobile device based on an orientation of the mobile device and the second mobile device as determined using the distance information.
12. The mobile device of claim 10, wherein the processor is further configured to: display, on a screen of the mobile device, an icon corresponding to the second mobile device, wherein the icon is displayed at a location on the screen based on the distance information, wherein the selection of the second mobile device is received at the icon on the screen.
13. The mobile device of claim 12, wherein the processor is further configured to display the icon at the location on the screen based on the distance information by: comparing a distance of the distance information to a threshold; and displaying the icon when the distance is less than the threshold.
14. The mobile device of claim 12, wherein the processor is further configured to display the icon at the location on the screen based on the distance information by: determining a physical position of the second mobile device relative to the second mobile device using the distance information; and selecting the location from a set of locations based on the physical position.
15. The mobile device of claim 14, wherein the physical position includes a distance, and wherein the location is a position in a list of a plurality of mobile devices, each of which has an associated distance.
16. The mobile device of claim 14, wherein the location corresponds to a two-dimensional coordinate on the screen.
17. The mobile device of claim 10, wherein the first wireless protocol is Bluetooth low energy, wherein the second wireless protocol is ultra-wide band (UWB), and wherein the data item is transmitted using Wi-Fi.
18. A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors of a computing device, cause the one or more processors to: store, in a memory of the computing device, a data item; receive, at a user interface of the computing device, user input indicating a sharing session; transmit, via a first wireless protocol of the computing device, an advertisement signal that includes a first authentication tag of a second computing device; receive, via the first wireless protocol from a second computing device, a second authentication tag of the second computing device; authenticate the second computing device using the second authentication tag; communicate, using the first wireless protocol, one or more ranging settings with the second computing device for a ranging operation to be performed using a second wireless protocol; transmit, using the second wireless protocol, a first set of one or more pulses in a ranging request message to the second computing device in accordance with the one or more ranging settings, wherein the second wireless protocol uses a pulse width that is less than a pulse width used by the first wireless protocol; receive, using the second wireless protocol, a second set of one or more pulses in one or more ranging response messages from the second computing device; determine distance information corresponding to one or more transmission times of the first set of one or more pulses and one or more reception times of the second set of one or more pulses; receive, via the user interface, a selection of the second computing device to share the data item, the selection made in accordance with the distance information; and transmit the data item in response to the selection of the second computing device.
19. The computer-readable storage medium of claim 18, the computer-executable instructions further causing the computing device to: determine the selection of the second computing device based on an orientation of the computing device and the second computing device as determined using the distance information.
20. The computer-readable storage medium of claim 18, the computer-executable instructions further causing the computing device to: display, on a screen of the computing device, an icon corresponding to the second computing device, wherein the icon is displayed at a location on the screen based on the distance information, wherein the selection of the second computing device is received at the icon on the screen.
1. A method of providing a notification at a first mobile device of a first user, 2the method comprising performing, by the first mobile device: 3receiving, at a user interface of the first mobile device, user input configuring the 4notification to be provided by the first mobile device based on a proximity of the first mobile 5device to a second mobile device of a second user; 6transmitting, via a first wireless protocol of the first mobile device, an advertisement 7signal that includes a first authentication tag of the first mobile device; 8receiving, via the first wireless protocol from the second mobile device, a second 9authentication tag of the second mobile device; 10authenticating the second mobile device using the second authentication tag, wherein the 11second mobile device uses the first authentication tag to authenticate the first mobile device; 12communicating, using the first wireless protocol, one or more ranging settings with the 13second mobile device for a ranging operation to be performed using a second wireless protocol; 14transmitting, using the second wireless protocol, a first set of one or more pulses in a 15ranging request message to the second mobile device in accordance with the one or more ranging 16settings, wherein the second wireless protocol uses a pulse width that is less than a pulse width 17used by the first wireless protocol 18receiving, using the second wireless protocol, a second set of one or more pulses in one 19or more ranging response messages from the second mobile device; 20determining distance information corresponding to one or more transmission times of the 21first set of one or more pulses and one or more reception times of the second set of one or more 22pulses; 23comparing a distance of the distance information to a threshold; and 24providing the notification based on the distance exceeding the threshold.  
12. The method of claim 1, wherein the notification is provided when distance is 2greater than the threshold.  
13. The method of claim 1, wherein the notification includes an audio output, a visual 2 output, or a haptic output, or any combination thereof.  
701 4. The method of claim 1, wherein the notification is a reminder, and wherein the 2 notification is provided when distance is less than the threshold.  
15. The method of claim 4, further comprising: 2receiving, at the user interface of the first mobile device, user input configuring a distance 3at which to provide the reminder; 4confirming that the second authentication tag of the second mobile device is stored by the 5first mobile device; and 6initiating ranging by the first mobile device using the second wireless protocol after 7authenticating the second mobile device.  
16. The method of claim 1, wherein the distance information includes a plurality of 2distance measurements over time, the method further comprising: 3providing the notification based on distances of the plurality of distance measurements 4being less than the threshold for at least a specified amount of time.  
17. The method of claim 1, wherein the distance information comprises a position 2vector that specifies a relative position between the first mobile device and the second mobile 3device, and wherein comparing the distance to the threshold comprises:
8. The method of claim 7, wherein the regions are defined with respect to a pointing direction of the first mobile device.

9. The method of claim 1, further comprising: receiving an approval from the second mobile device for establishment of the notification; and establishing the notification responsive to receiving the approval.

 10. A first mobile device, comprising:  one or more memories configured to store processor-executable instructions; and  one or more processors in communication with the one or more memories and configured to execute the instructions stored in the one or more memories to perform operations including: receiving, at a user interface of the first mobile device, user input configuring a notification to be provided by the first mobile device based on a proximity of the first mobile device to a second mobile device of a second user; transmitting, via a first wireless protocol of the first mobile device, an advertisement signal that includes a first authentication tag of the first mobile device; receiving, via the first wireless protocol from the second mobile device, a second authentication tag of the second mobile device; authenticating the second mobile device using the second authentication tag, wherein the second mobile device uses the first authentication tag to authenticate the first mobile device; communicating, using the first wireless protocol, one or more ranging settings with the second mobile device for a ranging operation to be performed using a second wireless protocol; transmitting, using the second wireless protocol, a first set of one or more pulses in a ranging request message to the second mobile device in accordance with the one or more ranging settings, wherein the second wireless protocol uses a pulse width that is less than a pulse width used by the first wireless protocol receiving, using the second wireless protocol, a second set of one or more pulses in one or more ranging response messages from the second mobile device; determining distance information corresponding to one or more transmission times of the first set of one or more pulses and one or more reception times of the second set of one or more pulses; comparing a distance of the distance information to a threshold; and providing the notification based on the distance exceeding the threshold.

11. The first mobile device of claim 10, wherein the one or more processors are further configured for executing the instructions stored in the one or more memories to perform operations including: 4 providing the notification when distance is greater than the threshold.

1 12. The first mobile device of claim 11, wherein the notification includes an audio 2 output, a visual output, or a haptic output, or any combination thereof.

13. The first mobile device of claim 10, wherein the one or more processors are further configured for executing the instructions stored in the one or more memories to perform operations including: providing the notification when distance is less than the threshold.

14. The first mobile device of claim 13, wherein the one or more processors are further configured for executing the instructions stored in the one or more memories to perform operations including: receiving, via the user interface, user input configuring a distance at which to provide a reminder; confirming that the second authentication tag of the second mobile device is stored in the one or more memories; and initiating ranging using the second wireless protocol after authenticating the second mobile device.

15. The first mobile device of claim 13, wherein the notification is a reminder to perform an activity related to the user of the second mobile device.

16. The first mobile device of claim 13, wherein the notification includes an audio output, a visual output, or a haptic output, or any combination thereof.

17. The first mobile device of claim 10, wherein the distance information includes a plurality of distance measurements over time, and the one or more processors are further configured for executing the instructions stored in the one or more memories to perform operations including providing the notification based on distances of the plurality of distance measurements being less than the threshold for at least a 6 specified amount of time.

 18. The first mobile device of claim 10, wherein the one or more processors are 2 further configured for executing the instructions stored in the one or more memories to perform operations including: transmitting a request to establish a notification to the second mobile device; and receiving a response from the second mobile device permitting establishment of the notification.

19. The first mobile device of claim 10, wherein the distance information comprises a position vector that specifies a relative position between the first mobile device and the second mobile device; and the one or more processors are configured for executing the instructions stored in the one or more memories to perform operations including:
20. The first mobile device of claim 19, wherein the regions are defined with respect 2 to a pointing direction of the first mobile device.

Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 11019195 B2 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 11019195 B2, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a pending application. Nonetheless, the removal of said limitations from claim 1 of the present application made claim 1 a broader version of claim 1. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAWAR IQBAL/Primary Examiner, Art Unit 2643